Citation Nr: 1509458	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  06-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diffuse muscle and joint pain, to include as secondary to service-connected meningitis.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for cold weather injury to the hands, fingers, legs, toes and feet.

6.  Entitlement to an initial compensable evaluation for service-connected bilateral pes planus.

7.  Entitlement to an initial compensable evaluation for service-connected bilateral hammer toe disability.

8.  Entitlement to an initial compensable evaluation for service-connected umbilical hernia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2005 (PTSD) and April 2008 (all other issues) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes in the December 2005 decision the RO found that a previous denial of service connection for posttraumatic stress disorder (PTSD) was confirmed and continued, and also determined that service connection for PTSD due to personal assault was not warranted.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313.  Therefore, the Board finds that the issue concerning entitlement to service connection for PTSD is properly characterized as shown on the title page of this decision. 

The Board also observes that, in an April 2008 rating decision, the RO granted service connection for bilateral pes planus, hammer toe of the third toe of the right foot, and for umbilical hernia. The RO assigned a noncompensable evaluation for all three, effective from March 30, 2007. The Veteran thereafter disagreed with the evaluations assigned. The Board also notes that, during a January 2008 VA examination, the examiner determined that the Veteran in fact had two hammer toes, his second and third toes of his right foot. The Board has thus characterized the Veteran's claim to reflect that both affected toes will be addressed in this decision. 

In September 2009, the Veteran was afforded a travel board hearing conducted by the undersigned Veterans Law Judge. A transcript of this hearing is of record. 

In April 2010, the Board remanded issues one through five as shown on the title page of this decision (all dealing with entitlement to service connection), and denied issues six through eight (all concerning increased initial rating claims). The Veteran appealed the Board's decision denying the initial rating claims to the Court. In a November 2010 Order, the Court vacated the April 2010 Board decision and remanded the matters to the Board for additional development consistent with the parties' November 2010 Joint Motion for Remand (Joint Motion).

In July 2011, the Board remanded all the issues on appeal.

Lastly, the Board notes that a previous claim for service connection for arthritis of the multiple joints has been recharacterized as entitlement to service connection for diffuse muscle and joint pain as set forth on the title page to fully address the Veteran's claimed symptoms and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for PTSD and for an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO last denied service connection for PTSD.

2.  Additional evidence associated with the claims file since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.
  
4.  The Veteran's diffuse muscle and joint pain, diagnosed as chronic myalgia and inflammatory myopathy of both upper and lower limbs, is caused by his service-connected meningitis. 

5.  The Veteran does not have a current diagnosis of cold weather injury to the hands, fingers, legs, toes or feet.

6.  Prior to September 9, 2011, the Veteran's bilateral pes planus disability has not been manifested by moderate symptomatology, to include a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet. 

7.  From September 9, 2011, the Veteran's bilateral pes planus disability has been shown to be productive moderate symptomatology, to include pain on manipulation and use of the feet. 

8.  From March 30, 2007, the Veteran's hammer toe disability of the right and right and left feet are not shown to include all the toes of either foot. 

9.  From March 30, 2007, the Veteran's umbilical hernia is not shown to have been productive of such symptoms as small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for diffuse muscle and joint pain, diagnosed as chronic myalgia and inflammatory myopathy of both upper and lower limbs, as secondary to service-connected meningitis, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).
  
4.  The criteria for service connection for cold weather injury of the hands, fingers, legs, toes and feet have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  Prior to September 9, 2011, the criteria for an initial compensable evaluation for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014). 

6.  From September 9, 2011, the criteria for the assignment of a 10 percent evaluation, but not greater, for the service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).

7.  From March 30, 2007, the criteria for an initial compensable evaluation for hammer toes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5282 (2014). 

8.  From March 30, 2007, the criteria for an initial compensable evaluation for umbilical hernia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Code 7339 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for tinnitus and diffuse muscle and joint pain which constitutes a complete grant of the claims. Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these claims.

With respect to the remaining claims on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in March 2007, prior to the initial adjudication of the claims, of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 



VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA treatment records, records from the Social Security Administration, and affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

 Accordingly, the Board will address the merits of the Veteran's claims.

New and Material Evidence Claim

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

A September 2009 VA mental health treatment record indicates a diagnosis of PTSD.  This evidence is new as it was not before the RO at the time of the December 2005 rating decision and it is material as the absence of a current diagnosis was one reason the RO originally denied the claim.  The Board finds the evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is sufficient to reopen the claim for service connection.

Accordingly, the Board determines that new and material evidence has been submitted and the claim to reopen is granted.  The reopened claim is addressed in the Remand below.

Service Connection Claims

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

VA regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative joint disease), and organic diseases of the nervous system (to include tinnitus) are listed under § 3.309 as a chronic disease.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Tinnitus

The Veteran asserts entitlement to service connection for tinnitus as directly related to active military service. 

He asserts that during service, he was exposed to gunfire, bomb blasts and tank fire.  The Board notes that the Veteran had a lengthy period of service and therefore, his reports of in-service acoustic trauma is conceded.

The service treatment records and examination reports are negative for any complaints, findings, or diagnosis of tinnitus.  However, on VA audiological examination conducted in August 2007, the Veteran complained of ringing, buzzing or humming all times in both ears.  He was diagnosed as having tinnitus but the examiner did not provide a nexus statement.   

The Veteran testified at the September 2009 Board hearing that he experienced ringing in his ears during service and that the ringing has continued since that time.

The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible. 

Again, as tinnitus is regarded as a chronic disease, evidence of continuity of symptomatology alone can be sufficient for a grant of service connection.  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).

Diffuse Muscle and Joint Pain

The Veteran is claiming entitlement to service connection for diffuse muscle and joint pain, which he contends is due to his military service, to include as secondary to service-connected meningitis.  

A June 2006 VA examination report reflects the Veteran's report of ongoing pain in his knees and ankles but a diagnosis was not provided.

On December 2013 VA Disability Benefits Questionnaire (DBQ), the Veteran complained of muscle pain in his legs, arms, shoulders, chest and entire back.     The diagnosis was chronic myalgia and inflammatory myopathy of both upper and lower limbs.  

In a separate December 2013 VA Disability Benefits Questionnaire (DBQ) opinion, the examiner opined that the Veteran's diffuse muscle aches and pains are due to a chronic demyelinating and axonal motor polyneuropathy and myopathy which was caused or aggravated by his recurrent inflammatory aseptic meningitis. 

The Board finds that the VA examiner's opinion provides a positive nexus between the service-connected meningitis and the Veteran's complaints of diffuse muscle pain.   There is no evidence weighing against the VA examiner's opinion.  Therefore, the Board finds service connection is warranted on a secondary basis.
    
Cold Weather Injury

In this case, the Veteran contends that he was exposed to cold weather primarily while serving in Germany.  

Service treatment records are absent any complaint or treatment related to cold-weather injuries.

There is no other evidence of record containing treatment for cold weather injury to any of the extremities. 

The Board recognizes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing residuals of a cold injury is not a determination that can be made by simple observation.  That is, such a diagnosis is more complex than describing cold weather or wet environmental conditions.  Indeed, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent and credible evidence indicating the Veteran presently has cold weather injury to the hands, fingers, legs toes and feet, the preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating Claims

In a claim received on March 30, 2007, the Veteran sought service connection for bilateral pes planus, for a right foot disorder including "hammertoe," and for a stomach disorder described as "hernia."  Later, in an April 2008 rating decision, the RO granted service connection for bilateral pes planus, hammer toe of the third toe on the right foot, and umbilical hernia.  For each disability, the RO assigned a zero percent (noncompensable) evaluation effective March 30, 2007. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's service-connected bilateral pes planus, right foot third toe hammer toe, and umbilical hernia have each been rated as noncompensably disabling since March 30, 2007. 

In the November 2010 Joint Motion, the parties agreed that the Board did not provide adequate statement of reasons and bases to support its denial of the Veteran's claims for higher disability ratings for his pes planus and hammer toes disabilities because it did not sufficiently explain whether the VA examination reports relied upon in deciding the claims were adequate for rating purposes.  Specifically, the parties noted that Board failed to consider September 2009 hearing testimony in which he stated that his bilateral pes planus and hammer toes had increased in severity.  With respect, the Veteran's umbilical hernia, the parties found that remand was warranted for the Board to obtain the Veteran's outpatient hernia surgery records because the surgery occurred prior to the Board's April 2010 decision and the records were relevant to the issue of whether the Veteran was entitled to an initial compensable rating for his service-connected umbilical hernia.

Following a Board remand in July 2011, the specified hernia surgery records were obtained and the Veteran was afforded VA examinations with respect to each of his service-connected disorders.

 Bilateral Pes Planus and Hammer Toe of the Third Toe of the Right Foot 

The report of a January 2008 VA feet examination shows that the Veteran was examined for pes planus and for a hammer toe disorder. He complained of foot pain lasting the entire day, with either rest or activity. He denied swelling and weakness. He complained of flare-ups with cold weather. The Veteran denied wearing special shoes but did inform the examiner he used VA-provided inserts. The Veteran also reported using a walker to help with ambulation. 

Examination revealed bilateral pes planus and a hammer toe of the second and third right toes. The distal phalanx of the right third toe was flexed 90 degrees and was fixed. The examiner could passively extend the distal phalanx an additional 45 degrees. The Veteran had no calluses. No evidence of abnormal weight bearing regarding either foot was reported. Left foot examination also showed the presence of a hammer toe of the third toe. The bilateral Achilles tendons were aligned and not painful with manipulation. Also, the Veteran's gait was normal, and neither foot exhibited edema. The examiner also noted that with repetitive motion, there was no change in range of motion, weakness, coordination, fatigue, endurance, or increased pain of either foot. The supplied diagnoses were pes planus of the right and left feet, and hammer toe of the third toe of both feet. 

The report of a September 2011 VA feet examination shows that the Veteran was examined for pes planus and for a hammer toe disorder.  The Veteran complained of pain in both feet rated as 5/10 that will increase to 9/10.  He indicated that the pain was located bilaterally in the plantar heels as well as the mid-arch.  He also complained of swelling both feet.  He could walk approximately a quarter of a mile and he could stand 15 to 20 minutes before needing to rest.  He stated that his activities of daily living were not limited, though he felt that he was unable to do yard work due to his feet and back conditions.  He used orthotics, special shoes and a cane which provide minimal relief.  

Examination revealed that the Veteran's gait was slow and slightly antalgic with the aid of a walker.  There was no abnormal wear pattern to the shoes.  There was no callus formation.  There was no evidence of abnormal weightbearing.  He could heel and toe walk with the aid of lateral support by his walker. There was no evidence of pes planus or non-weightbearing.  With weightbearing, there was flattening of the arches, but they do not touch the floor.  The pes planus was very mild.  There were hammertoes of the right foot and of the second and third toes.  There were hammertoes of the left foot and of the third toe.  There were hammertoes of the bilateral great toes which the examiner noted was not noted on the previous VA examination reports.  The hammertoes were verified by x-ray.  There was no forefoot pain with torsion.  There was mild tenderness to palpation at the mid-arch of both feet.  There was no hind foot tenderness other than mild tenderness to the plantar aspect of the heel.  There was no metatarsal tenderness.   There was good capillary refill in all digits.  Distal sensation was decreased to sharp and dull but the examiner noted that this was no related to the flat feet or hammertoes.  The Veteran had indicated that he was borderline diabetic.  The examiner felt that some of the Veteran's symptomatology may be indicative of peripheral neuropathy of the feet that was not related to the intrinsic foot conditions of flat feet or hammertoes.  Distal pulses were good.  The Veteran was able to distinguish pressure, but had difficulty with sharp and dull sensation to the feet.  The Achilles was straight and nontender with weightbearing and non-weightbearing.  There was no clinical evidence of hallux valgus.  There was no swelling.   

The assessment was bilateral foot pes planus; bilateral foot hammertoes to the bilateral great toes and bilateral third toes and right second toe; and left foot hallux valgus.  The examiner stated that there was no evidence of deformity of either foot other than notation of bilateral great toe hammertoes.  Pain on manipulation was noted.  The examiner felt that the pes planus and hammertoes were not productive of moderate foot injury.  Lastly, the examiner stated that there was no evidence of weak foot, claw foot, anterior metarsalgia, hallux rigidus, or malunion of the metatarsal bones, but there was x-ray evidence of hallux valgus of the left great toe but that this was not clinically obvious.   

The service-connected bilateral pes planus is evaluated under Diagnostic Code 5276.  See 38 C.F.R. § 4.41a.  Pursuant to Diagnostic Code 5276, a non-compensable rating is assigned for mild symptoms relieved by built-up shoe or arch support.  A rating of 10 percent is assigned for moderate unilateral or bilateral symptoms to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  A 20 percent rating is assigned for unilateral severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  A 30 percent rating is assigned for unilateral pronounced symptoms to include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5282, a hammer toe of a single toe warrants a noncompensable rating, but when involving all toes, unilaterally, without claw foot, a 10 percent rating is the maximum rating assignable. In cases, such as this, the Board must address, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. 

Bilateral Pes Planus 

In considering all the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his service-connected bilateral pes planus prior to September 9, 2011. In this regard, the Veteran underwent a VA feet examination in January 2008.  As discussed above, that examination, while including a diagnosis of bilateral pes planus, revealed no evidence of abnormal weight bearing regarding either foot, and also noted that the Veteran's bilateral Achilles tendons were aligned and not painful on manipulation.  Further, in January 2008 the examiner specifically commented that on repetitive motion testing there was neither weakness, coordination, fatigue, endurance, or increased pain of either foot. 

However, having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that a 10 percent rating for the bilateral pes planus is warranted from the date of the September 9, 2011 VA examination.  In this respect, the September 2011 VA examiner specifically noted that the Veteran's feet exhibited pain on manipulation.   Thus, the disability picture more nearly approximates the criteria for a 10 percent rating. 38 C.F.R. § 4.7.  

The Board has noted the Veteran's complaints of pain experienced in his feet and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a finding of severe, bilateral pes planus as to warrant a higher rating under Diagnostic Code 5276.

Moreover, the Board notes that by rating decision of March 2014, service connection for hallux valgus of the left foot has been granted. 

Hammer Toe Disability   

In considering all the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his service-connected hammer toes of the bilateral feet.   The September 2011 VA examination report shows that the Veteran's bilateral foot hammertoe disability comprise the bilateral great toes, bilateral third toes and right second toe.  While the bilateral great hammer toes were not identified on the January 2008 VA examination report, these additional hammer toes do not constitute a medical finding sufficient to award the Veteran a compensable rating.  According to Diagnostic Code 5282, in order for the Veteran to be awarded an initial 10 percent compensable rating, all toes must be hammered.  Clearly, this is not here the case. 

The Board has also considered whether a higher rating is available under alternate Diagnostic Codes that are relevant to the Veteran's service-connected disabilities of the feet.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Concerning the Veteran's two service-connected disabilities of the feet now on appeal--bilateral pes planus and hammer toes--other diagnostic codes pertaining to the foot have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, as there is no evidence of weak foot, claw foot, anterior metatarsalgia, hallux rigidus, malunion of the tarsal or metatarsal bones, Diagnostic Codes 5277, 5278, 5279, 5281, and 5283 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, and 5283 (2014).   

Of significance, the Board is cognizant that the September 2011 VA examiner also provided a diagnosis of left foot hallux valgus.  By rating decision of March 2014, the RO has granted service connection for hallux valgus of the left foot and therefore this issue is not addressed in the decision. 

Umbilical Hernia 

A May 2007 history and physical outpatient report shows that the Veteran gave a history of umbilical hernia for 15 years.  He reported worsening pain after eating and/or drinking, on changing positions, and when participating in activities which strain his abdomen.  Examination of the abdomen showed a four centimeter (cm.) palpable umbilical hernia with umbilical and periumbilical pain upon palpitation. A procedure was noted to be scheduled to take place on May 21, 2007.  An addendum, also dated in May 2007, notes that the Veteran had a symptomatic four cm. umbilical hernia. 

A June 2007 VA prime pre-op note shows that the Veteran was assessed prior to hernia repair. The main reason for the consult was noted to be chest pain.  

The report of a January 2008 VA digestive conditions examination shows that the Veteran was seen to evaluate complaints concerning an abdominal wall hernia.  The Veteran reported in 1991 having the onset of upper abdominal pain in the area of his navel together with slight bulging at times.  He presently complained of bulging above the navel to the upper abdomen when he did sit-ups.  He denied radiating pain.  He did note local tenderness.  He also complained of post-meal distension and bloating.  The Veteran denied seeking VA treatment for the disorder for the last three years.  The report included no mention of the Veteran having undergone a surgical umbilical hernia repair. 

Examination showed the Veteran's abdomen to be generally tender to pressure. There was slight increased tenderness over the umbilicus and the epigastric area above for several centimeters, but no hernia was appreciated.  There was a diastasis of the rectus muscle.  The report also noted that a CT (computed tomography) of the abdomen performed in January 2007 showed a fatty umbilical hernia and slight fatty liver.  The supplied diagnosis was small fatty umbilical hernia.  The examiner opined that it was unlikely that the hernia caused the Veteran any generalized abdominal pain or distention, although it may be sore to the touch. 

A November 2008 VA surgical outpatient interim note shows that the Veteran presented with a history of symptomatic umbilical hernia for 20 years. He reported diffuse periumbilical pain, nausea and vomiting for several days, and fever.  The Veteran denied diarrhea or constipation.  The Veteran indicated his desire to undergo hernia repair.  Examination showed the Veteran's abdomen to be soft/non-distended, with diffuse tenderness to palpitation.  The Veteran refused assessment of the reducibility of the hernia. 

In November 2009, the Veteran underwent surgical repair of his umbilical hernia through a small lunar incision below the umbilicus.  

The Veteran underwent VA examination in September 2011.  The examiner noted that the Veteran has undergone a hernia repair in November 2009 and that on follow-up examination that same month, his wound was healing well.  His incision was intact with minimal drainage in the immediate post-operative period.  There was documentation of no swelling, erythema or pain.  The Veteran stated that he has discomfort after eating.  He stated that he was unable to perform heavy lifting which also caused abdominal pain.  He complained of constant abdominal pain.

On examination, the examiner noted that there was no recurrence of umbilical hernia which was small, well-healed, 2 inch by 2.5 inch wound/scar that was not elevated or depressed.  There was no loss of skin covering.  The scar was no tender to palpation.  There was no palpable defect to indicate recurrence of hernia and the hernia repair remained intact.  The examiner noted that due to the hernia repair, there was no role for the use of a hernia belt.  

In an April 2012 addendum report, the examiner noted that there was no evidence of weakness in the abdominal wall after the surgical repair, and there was no indication or need for a supporting belt prior to the surgery in November 2009.  The rationale provided was that the September 2011 VA examination revealed a well-healed surgical scar and no other problems with the abdominal wall.  The examiner stated that the surgical incision for the umbilical hernia repair was quite small and should have absolutely no effect on the abdominal wall strength.  A review of the medical records from the VA reveals that the Veteran mentioned wearing an abdominal binder only once and that was to the surgical pre-op examiner directly before the surgery.  On examination that day, the hernia was non-tender to the touch, and was fully reducible, and measure 3 by 3 cm, which is just over an inch in diameter.  The examiner stated that this was a very small hernia and should not require any external abdominal support such as a binder.

The Veteran's service-connected umbilical hernia is currently evaluated as noncompensable under Diagnostic Code 7339.  See also 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).   

Diagnostic Code 7339 provides ratings for postoperative ventral hernia.  Healed postoperative wounds of ventral hernia, with no disability, belt not indicated, is rated noncompensably (0 percent) disabling.  Small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt, is rated 20 percent disabling.  Large postoperative ventral hernia, not well supported by belt under ordinary conditions, is rated 40 percent disabling. Massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable, is rated 100 percent disabling.  38 C.F.R. § 4.114. 

In this case, the evidence shows that the Veteran had a hernia repair in November 2009 which is well-healed with no disability or belt indicated.  Moreover, even prior to the November 2009 surgery, a VA examiner noted that the hernia was very small, that it should not have had any effect on the abdominal wall strength and that it did not require any external abdominal support.  Thus, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his service-connected umbilical hernia.  In order to warrant a higher evaluation, the Veteran's condition must be productive of small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  The medical evidence, as documented above, simply does not indicate that the Veteran's condition is productive of these symptoms. While the Board is mindful that the Veteran has claimed to have purchased a belt for his hernia, the medical record does not include findings to suggest that his hernia is not well supported by a belt under ordinary conditions. 

Thus, the Board finds that an initial compensable evaluation for the Veteran's service-connected umbilical hernia is not warranted at any time during the appeal period.

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected pes planus, hammer toes and umbilical hernia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for diffuse muscle aches and pain, diagnosed as chronic myalgia and inflammatory myopathy of both upper and lower limbs, as secondary to meningitis is granted.

Entitlement to service connection for cold weather injury to hands, fingers, legs, toes and feet is denied.

An initial compensable evaluation for bilateral pes planus, prior to September 9, 2011, is denied. 

A 10 percent evaluation for bilateral pes planus, from September 9, 2011, is granted.

An initial compensable evaluation for hammer toe disability of the second and third toe of the right foot, from March 30, 2007, is denied. 

An initial compensable evaluation for umbilical hernia, from March 30, 2007, is denied.


REMAND

PTSD 

The evidence of record demonstrates that, in addition to PTSD, the Veteran has been diagnosed as having major depressive disorder, psychosis and schizoaffective disorder.  Accordingly, the Board finds that the reopened PTSD issue encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").  

In this case, the Veteran has reported several PTSD stressors.  He reported that while he was stationed in Germany, another soldier was found frozen to death in a lake.  He also witnessed the death and injuries to other soldiers in the transportation unit due to faulty equipment.  He reported that these incidents took place in October and November of 1980.  He has also stated that he was present during the 1986 Libyan terrorist attack at LaBelle Disco in Berlin.  Moreover, he has reported that his wife, who was also in the military, was raped by a fellow service member and that afterwards he and his wife received multiple threats and attacks from those who did not want them to pursue charges.

Here, in a September 2009 VA mental health treatment record, a psychologist has indicated that the Veteran's PTSD symptoms could be related to his claimed stressors and sexual assault on his wife.  Thus, on remand, the AOJ should attempt to verify the Veteran's reported stressors noted above, to include the claimed assault on the Veteran's wife.  If a stressor is corroborated, the Veteran should be afforded a VA examination with a VA licensed psychologist to verify whether he, in fact, has PTSD and to provide an opinion as to whether his PTSD is at least as likely as not related to any alleged in-service stressor and/or assault.  Or, if the Veteran is found to have other psychiatric disorders, whether they are at least as likely as not a result of or caused by service or any event therein.

Eye Disorder

With regard to the Veteran's claim for service connection for an eye disorder, the Board finds that a remand is required in order to afford the Veteran a new VA examination so as to determine the etiology of such claimed disorder   In this regard, his service treatment records show that he had a pterygium removed from his left eye in 1980.  There were no complications.  

The Veteran was afforded a VA eye examination in August 2007.  He reported that he vision was occasionally blurry and that he sometimes has itching of his eyes during allergy season.  He was diagnosed as having primary open angle glaucoma, controlled with medication.  Visual fields were within normal limits.  The examiner did not provide a nexus opinion.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained as to whether the Veteran's glaucoma is related to his military service.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should inform the Veteran that VA will attempt to verify his claimed PTSD stressor through official records. He should be invited to submit any additional evidence, including any lay witness statement of service comrades, which might corroborate any of his claimed stressors.  The AOJ should request that he provide any additional information regarding his reported stressor.  To the extent possible, this information should include the approximate month and location of any claimed stressful event that occurred.  Advise the Veteran that although it is stressful for him to recall such details, any additional information could help his appeal. 

2.  After the development described above has been completed, the AOJ should review the new evidence for anything that could corroborate the Veteran's claimed in-service stressor.  If, and only if, such corroboration is found, the AOJ should schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service, including any alleged in-service stressor.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

Does the Veteran currently have PTSD? 

If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not that PTSD manifested due to the Veteran's experiences during service.

If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

 A complete rationale must be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed eye disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

 The examiner should identify all current disorders of the eyes.  Thereafter, he or she should offer an opinion regarding the following: 

Is it at least as likely as not that any eye disorder had its onset during or is in any way related to his military service?

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

 If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

 A complete rationale must be given for all opinions and conclusions expressed.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


